ADVANCED DISPOSAL WASTE HOLDINGS CORP.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
RESTRICTED SHARE AWARD AGREEMENT
FOR NAMED EXECUTIVE OFFICERS


THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is made effective as of
______________ (the “Date of Grant”) between Advanced Disposal Waste Holdings
Corp., a Delaware corporation (the “Company”), and _________________ (the
“Participant”).


This Agreement sets forth the general terms and conditions of Restricted
Shares.  By accepting the Restricted Shares of the Company’s common stock
(“Common Shares”), the Participant agrees to the terms and conditions set forth
in this Agreement and the Advanced Disposal Waste Holdings Corp. Amended and
Restated 2012 Stock Incentive Plan (the “Plan”).
 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
 
1.           Grant of the Restricted Shares.  Subject to the provisions of this
Agreement and the Plan, the Company hereby grants to the Participant, an
aggregate of ________________ Restricted Shares (the “Restricted Shares”),
subject to adjustment as set forth in the Plan.
 
2.           Vesting Schedule.  Subject to earlier termination in accordance
with the Plan or this Agreement, the Restricted Shares shall vest as follows,
unless previously vested or cancelled in accordance with the Plan or this
Agreement (each applicable date a “Scheduled Vesting Date”):
 
Scheduled Vesting Date
 
Percent of Restricted Shares Vesting on Such Date
 
First Anniversary of the Date of Grant
 
33.33%
 
Second Anniversary of the Date of Grant
 
33.33%
 
Third Anniversary of the Date of Grant
 
33.34%
 

 
 
 
3.           Termination of Service Generally.  In the event that the
Participant’s employment or other service with the Company or its Affiliates
terminates for any reason other than retirement, termination without Cause,
resignation for Good Reason, death or Disability, the Restricted Shares shall
cease to vest and any unvested Restricted Shares shall immediately be cancelled
without consideration and the Participant shall have no further right or
interest therein.
 
4.           Retirement; Termination without Cause; Resignation for Good
Reason.   Subject to Section 6 of this Agreement, if the Participant’s
employment or other service with the Company or its Affiliates terminates as a
result of the Participant’s retirement, termination without Cause or resignation
for Good Reason (“Cause” and “Good Reason” having the meanings set forth in
Section 6 of this Agreement), the Restricted Shares shall continue to vest in
accordance with their terms as if the Participant’s employment or other service
had not terminated.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Death; Disability.   Subject to Section 6 of this Agreement, if the
Participant’s employment or other service with the Company or its Affiliates
terminates as a result of the Participant’s death or Disability, any remaining
unvested Restricted Shares shall vest upon the date of such termination.
 


6.           Change of Control.  In the event of a Change of Control other than
the Initial Public Offering of the Company or its successor, prior to any
Scheduled Vesting Date, to the extent the successor company (or a subsidiary or
parent thereof) does not assume the Restricted Shares and this Agreement or
provide a substitute therefor on substantially the same terms and conditions by
the consummation of the Change of Control, all vested and unvested Restricted
Shares shall become fully vested in accordance with Section 2 upon the
consummation of the Change of Control.  To the extent the successor company (or
a subsidiary or parent thereof) assumes or provides a substitute for the
Restricted Shares on substantially the same terms and conditions, the existing
vesting schedule will continue to apply; provided, however, that, if upon or
within 24 months following the date of a Change of Control, the Participant’s
employment or other service with the Company or its Affiliates is terminated
without Cause or the Participant resigns for Good Reason, all of the Restricted
Shares shall become fully vested in accordance with Section 2.  For purposes of
this Section 6, the term “Cause” shall mean (a) with regard to any Participant
who is party to an employment agreement with the Company or any of its
Affiliates which contains a definition of “Cause,” the definition set forth in
such agreement, and (b) with regard to any other Participant: (i) any act or
omission that constitutes a material breach by the Participant of any
obligations under an employment or service agreement with the Company or one of
its Affiliates or an Award Agreement; (ii) the continued failure or refusal of
the Participant to substantially perform the duties reasonably required of the
Participant as an employee of or other service provider to the Company or one of
its Affiliates; (iii) any willful and material violation by the Participant of
any law or regulation applicable to the business of the Company or one of its
Affiliates, or the Participant’s conviction of a felony, or any willful
perpetration by the Participant of a common law fraud; or (iv) any other willful
misconduct by the Participant which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any of its Affiliates.  For purposes of this Section 6, the term
“Good Reason” shall mean (x) with regard to any Participant who is party to an
employment agreement with the Company or any of its Affiliates which contains a
definition of “Good Reason,” the definition set forth in such agreement, and (y)
with regard to any other Participant: (i) the material diminution of the
Participant’s title and/or responsibilities or (ii) the Participant being
required to relocate more than twenty-five (25) miles from the Participant’s
then-existing office.
 
7.           Nontransferability of Restricted Shares.  Unless otherwise
determined by the Committee pursuant to the terms of the Plan, Restricted Shares
may not be sold, pledged, or otherwise transferred except by the laws of descent
and distribution.  The Restricted Shares shall be subject to the Shareholders
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Rights as a Shareholder.  The Participant shall have, with respect
to the Restricted Shares, all the rights of a shareholder of the Company,
including, if applicable, the right to vote the Restricted Shares and to receive
any dividends or other distributions, subject to the restrictions set forth in
the Plan and this Agreement.
 
9.           Dividends.  Any cash, Common Shares or other securities of the
Company or other consideration received by the Participant as a result of a
distribution to holders of Restricted Shares or as a dividend on the Restricted
Shares shall be subject to the same restrictions as the Restricted Shares, and
all references to Restricted Shares hereunder shall be deemed to include such
cash, Common Shares or other securities or consideration.
 
10.           Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends. The Participant understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Common
Shares together with any other legends that may be required by state or federal
securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND DRAG-ALONG RIGHTS HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE SHAREHOLDERS AGREEMENT TO WHICH THE ORIGINAL HOLDER OF THESE SHARES
IS A PARTY, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND DRAG-ALONG RIGHTS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


(b)           Stop-Transfer Notices. The Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c)           Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Common Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the
Shareholders Agreement or (ii) to treat as owner of such Common Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Common Shares shall have been so transferred.
 
 
3

--------------------------------------------------------------------------------

 

 
11.           Shareholders Agreement.  No Restricted Shares will vest until the
Participant executes a Joinder Agreement whereby the Participant agrees to be
bound by the provisions of the Shareholders Agreement.


12.           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
Initial Public Offering (as defined in this Section 12), the Participant shall
not directly or indirectly sell, make any short sale of, loan, hypothecate,
pledge, offer, grant or sell any option or other contract for the purchase of,
purchase any option or other contract for the sale of, or otherwise dispose or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Common Shares acquired under this Agreement without the prior written
consent of the Company or its underwriters.  Such restriction (the “Market
Stand-Off”) shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred and
eighty (180) days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Common Shares
subject to the Market Stand-Off, or into which such Common Shares thereby become
convertible, shall immediately be subject to such Market Stand-Off.  In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Common Shares acquired under this Agreement until the end of
the applicable stand-off period.  The Company and its underwriters shall be
beneficiaries of the agreement set forth in this Section 12.  This Section 12
shall not apply to Common Shares registered in a public offering under the
Securities Act, and the Participant shall be subject to this Section 12 only if
the directors and officers of the Company are subject to similar
arrangements.  “Initial Public Offering” shall mean a firm commitment
underwritten public offering of Shares or other event the result of which is
that Shares are tradable on the New York Stock Exchange, American Stock
Exchange, NASDAQ National Market or similar public market
system.  Notwithstanding the foregoing, the restrictions of the Market Standoff
provided herein shall be no greater than the restrictions imposed upon the
Common Shares owned by SAWH or any Affiliate (as such term is defined in the
Shareholders Agreement) of SAWH.


13.           Physical Custody.  The Restricted Shares may be issued in
certificate form or electronically in “book entry”.  The Secretary of the
Company or such other representative as the Committee may appoint shall retain
physical custody of each certificate representing Restricted Shares until all of
the restrictions imposed under this Agreement with respect to the shares
evidenced by such certificate expire or are removed.  In no event shall the
Participant retain physical custody of any certificates representing unvested
Restricted Shares assigned to Participant.


14.           Conditions to Delivery of Common Share Certificates.  The Company
shall not be required to deliver any certificate or certificates for shares of
Common Shares pursuant to this Agreement prior to fulfillment of all of the
following conditions:  (a) the obtaining of any approval or other clearance from
any state or federal governmental agency which the Committee determines to be
necessary or advisable; and (b) the lapse of such reasonable period of time as
the Committee may from time to time establish for reasons of administrative
convenience.
 
 
4

--------------------------------------------------------------------------------

 
 
15.           No Entitlements.
 
(a)           No Right to Continued Employment or Other Service
Relationship.  This Agreement does not constitute an employment or service
agreement and nothing in the Plan or this Agreement shall modify the terms of
the Participant’s employment or other service, including, without limitation,
the Participant’s status as an “at will” employee of the Company or its
Affiliates, if applicable.  None of the Plan, the Agreement, the grant of
Restricted Shares, nor any action taken or omitted to be taken shall be
construed (i) to create or confer on the Participant any right to be retained in
the employ of or other service to the Company or its Affiliates, (ii) to
interfere with or limit in any way the right of the Company or its Affiliates to
terminate the Participant’s employment or other service at any time and for any
reason or (iii) to give the Participant any right to be reemployed or retained
by the Company or its Affiliates following a termination of employment or other
service for any reason.
 
(b)           No Right to Future Awards.  This award of Restricted Shares and
all other equity-based awards under the Plan are discretionary.  This award does
not confer on the Participant any right or entitlement to receive another award
of Restricted Shares or any other equity-based award at any time in the future
or in respect of any future period.
 
16.           Taxes and Withholding.  No later than the date as of which an
amount with respect to the Restricted Shares first become includable in the
gross income of the Participant for applicable income tax purposes, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld with respect to such amount.  Unless otherwise
determined by the Committee, in accordance with rules and procedures established
by the Committee, the minimum required withholding obligations may be settled in
Common Shares, including Common Shares that are part of the award that gives
rise to the withholding requirement.  The obligations of the Company to deliver
the certificates for shares of Common Shares under this Agreement shall be
conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including, without
limitation, by withholding shares of Common Shares to be delivered upon vesting.
 
17.           Section 83(b) Election.  If, within 30 days of the Date of Grant,
the Participant makes an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor section thereto, to be
taxed with respect to all or any portion of the Restricted Shares as of the date
of transfer of the Restricted Shares rather than as of the date or dates upon
which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.
 
18.           Securities Laws.  Regardless of whether the offering and sale of
options or Common Shares under the Plan have been registered under the
Securities Act, or have been registered or qualified under the securities laws
of any state, the Company at its discretion may impose restrictions upon the
sale, pledge or other transfer of such Common Shares if, in the judgment of the
Company, such restrictions are necessary or desirable in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law or to enforce the intent of this Agreement, provided that such
restrictions upon the sale, pledge or other transfer of such Shares be no
greater than such restrictions on the sale, pledge or other transfer of Shares
owned by Star Atlantic Waste Holdings II, L.P. (“SAWH”) or any Affiliate (as
such term is defined in the Shareholders Agreement) of SAWH.
 
 
5

--------------------------------------------------------------------------------

 
 
19.           Miscellaneous Provisions.
 
(a)           Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.
 
(b)           Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.
 
(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d)           Incorporation of Plan; Entire Agreement.  This Agreement and the
Restricted Shares shall be subject to the Plan, the terms of which are
incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Agreement, the Plan shall govern.  This
Agreement and the Plan constitute the entire agreement between the parties
hereto with regard to the subject matter hereof.  They supersede all other
agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.  The
Participant acknowledges receipt of the Plan, and represents that he is familiar
with its terms and provisions.
 
(e)           Amendments.  Subject to all applicable laws, rules and
regulations, the Committee shall have the power to amend this Agreement at any
time provided that such amendment does not adversely affect, in any material
respect, the Participant’s rights under this Agreement without the Participant’s
consent.  Notwithstanding the foregoing, the Company shall have broad authority
to alter or amend this Agreement and the terms and conditions applicable to the
Restricted Shares without the consent of the Participant to the extent it deems
necessary or desirable in its sole discretion (i) to comply with or take into
account changes in, or rescissions or interpretations of, applicable tax laws,
securities laws, employment laws, accounting rules or standards and other
applicable laws, rules, regulations, guidance, ruling, judicial decision or
legal requirement, (ii) to ensure that the Restricted Shares are not subject to
taxes, interest and penalties under Section 409A of the Code, (iii) to take into
account unusual or nonrecurring events or market conditions, or (iv) in any
other manner set forth in Section 4 of the Plan.  Any amendment, modification or
termination shall, upon adoption, become and be binding on all persons affected
thereby without requirement for consent or other action with respect thereto by
any such person.  The Committee shall give written notice to the Participant in
accordance with Section 18(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof.  The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the Restricted Shares in any manner that is
consistent with the Plan and approved by the Committee.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Successor.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any Permitted Transferee pursuant to Section
7.
 
(g)           Choice of Law.  Except as to matters of federal law, this
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
(h)           Clawback.  Any awards made pursuant to the Plan shall be subject
to any recoupment policy adopted by the Company or required by law as in effect
from time to time.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 

 
ADVANCED DISPOSAL WASTE HOLDINGS CORP.
       
By:
   
Name:
   
Title:
 





 
 
The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.
 

Participant Name (Printed):           Signature:           Date:    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income for [YEAR]
the amount of any compensation taxable in connection with the taxpayer’s receipt
of the property described below:
 
1. The name, address, taxpayer identification number and taxable year of the
undersigned are:
 
TAXPAYER’S NAME:
     
SPOUSE’S NAME:
     
TAXPAYER’S SOCIAL SECURITY NO.:
     
SPOUSE’S SOCIAL SECURITY NO.: 
     
TAXABLE YEAR:
     
ADDRESS:
         

 
2. The property which is the subject of this election is shares of Common Stock
of Advanced Disposal Waste Holdings Corp. (“Common Stock”).
 
3. The property was transferred to the undersigned on [DATE].
 
4. The property is subject to the following restrictions:  The shares of Common
Stock are subject to cancellation if unvested as of the date of termination of
service other than for retirement, death, disability or certain qualifying
terminations in connection with a change in control, and are nontransferable
until vested.
 
5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is:   $[_____] per share x ________ shares = $ _________.
 
6. The undersigned paid $[_____] per share x ________ shares for the property
transferred or a total of $[_____].
 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.
 
 
9

--------------------------------------------------------------------------------

 
 
The undersigned will file this election with the Internal Revenue Service office
to which he files his annual income tax return not later than 30 days after the
date of transfer of the property.  A copy of the election also will be furnished
to the person for whom the services were performed.  The undersigned understands
that this election will also be effective as an election under [STATE] law.
 
 

Dated:                        
Taxpayer
                                The undersigned spouse of taxpayer joins in this
election.           Dated:                        
Spouse of Taxpayer
 

 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------